Name: Commission Regulation (EEC) No 1614/83 of 15 June 1983 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 83 Official Journal of the European Communities No L 159/47 COMMISSION REGULATION (EEC) No 1614/83 of 15 June 1983 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088/83 (2), and in particular Article 3c thereof, Whereas the production aid for certain of the products listed in Annex la to Regulation (EEC) No 516/77 is fixed with reference to the weight, immediate packing included ; Whereas the system may lead to customary packings of different types being used in the Member States ; whereas that may result in distortions of competition and should therefore be limited by laying down rules governing the ratio between the net weight of the product and the weight, immediate packing included ; whereas to that end Commission Regulation (EEC) No 1 530/78 (3), as last amended by Regulation (EEC) No 1586/82 (4), should be amended ; Whereas provisions with the same aim are applicable to tomato concentrate ; whereas these provisions are established taking into consideration in particular the small packings used ; whereas these provisions should remain applicable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following Article 5a is hereby inserted in Regula ­ tion (EEC) No 1530/78 : 'Article 5a 1 . When the amount of aid is fixed with reference to the weight, immediate packing included, that weight shall , in cases where it exceeds 1 1 7 % of the net weight, be deemed to be equal to the net weight increased by 17 % . 2. Paragraph 1 shall be applied without preju ­ dice to the specific provisions provided for in respect of tomato concentrates.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1983/ 1984 marketing year for each of the products concerned. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73, 21 . 3 . 1977, p. 1 . 0 OJ No L 118 , 5 . 5 . 1983, p. 16 . (Y) OJ No L 179, 1 . 7 . 1978 , p. 21 . 4) OJ No L 178 , 22 . 6 . 1982, p. 24.